PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/484,910
Filing Date: 31 May 2012
Appellant(s): GANDHE et al.



__________________
 GANDHE et al
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 09/22/2021.

Provisions.
(1)		GROUNDS OF REJECTIONS TO BE REVIEWED ON APPEAL
	Every ground of rejection set forth in the office action dated 04/22/2021, from which the appeal is taken, is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
	The rejections under sections §112(b) and §112(d) are withdrawn in this Examiner’s Answer. 
(2)		RESPONSE TO ARGUMENTS 
Appellant’s arguments have been fully considered (the arguments filed on 09/22/2021).
I.  	Appellant’s arguments directed to section §101 (the eligibility analysis) are not persuasive. 
(a)	Appellant argues (page 9 of the appeal brief, emphasis added),
Examiner's alleged Judicial Exception 
Referring to page 2 of the Eleventh Office Action, the Examiner identified the alleged judicial exception being recited by the claims as follows: 
analyze a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user; first presenting to the user the textual document and a plurality of modes; receiving, after the first presenting, a selection by the user of a particular mode from the plurality of modes; and second presenting, following the first, a processed textual document by processing the set of words within the textual document using the particular mode selected by the user. (italics omitted, underline added)
The 2019 PEG has described the category of "Mental process" as "concepts performed in the human mind and provided examples as being "an observation, cannot be practically (or impractically) performed by the human mind and is not a method of organizing human activity. These are necessarily computer-implemented operations. Additionally, the human mind is incapable of receiving a menu selection or generating a processed document, as claimed.

	However, the Office respectfully disagrees with Appellant’s arguments. Particularly, Appellant appears to misconstrue the analysis presented under section §101. For instance, unlike Appellant’s assertion, the analysis does not indicate “mental processes” as the abstract idea group relevant to the current claims. Instead, the analysis indicates only “certain methods of organizing human activity” as the abstract idea group relevant to the current claims (e.g. see page 2 of the Final Action mailed on 04/22/2021). Consequently, Appellant’s argument is not persuasive since it is based on incorrect assumption. 
In addition, claim limitations directed to computer interactions, such as certain activity that a user performs on a computer, do not necessarily indicate that the claim is beyond “certain methods of organizing activity”. In fact, the publication that Appellant identified, namely the October 2019 Update, already indicates that certain activity between a person and a computer may fall within the “certain methods of organizing activity” grouping (see page 5 of the October 2019 Update: Subject Matter Eligibility). Consequently, the act of presetting—via a computer—a document and a plurality of modes for selection by the user, and processing the document based on the mode selected by the user (see claim 51), does fall within the abstract idea group “certain methods of organizing activity”. So far, Appellant has not challenged the Office’s findings directed to “certain methods of organizing activity”. Consequently, Appellant’s arguments are not persuasive.  
pages 10-12 of the appeal brief, emphasis added),
		Examiner's Response - Ninth Office Action
Similar arguments to those above were previously presented on page 5 of the Eighth Response. Referring to page 13 of the Ninth Office Action . . . 
. . . The presenting of a document and a menu is not part of an "evaluation" process. The receiving of a selection from the menu is not part of an evaluation process. The generation of a processed document is not an "evaluation" process. The presentation of the processed document is not an "evaluation" process. There is no evaluating being performed by these operations, and none of these operations can be performed (practically or not) in the human mind. 
Example 37 
The flaws in the Examiner's other analysis can be seen by looking at the Examples presented in Examples 37-42 that accompanied the 2019 PEG . . .  However, if the Examiner's logic was employed, the "receiving ... a user selection" operation would be an abstract idea for the reasons expressed in the paragraph spanning pages 13 and 14 of the Ninth Office Action . . .
One of the over-arching flaws in the Examiner's analysis is that it could be used to declare nearly all inventions involving graphical user interfaces to be directed to abstract ideas . . . an improved graphical user interface could be declared as merely operations performed by a human mind (with or without the help of pen and paper).
In responding to Appellants' citation to Core Wireless Licensing . . .  for the proposition that an improved user interface is not an abstract idea, on page 21 of the Ninth Office Action, the Examiner asserts that the improvement described in Core Wireless was something that "enhances the efficiency of the computer." However, this is not a requirement . . .

The Office respectfully disagrees with Appellant’s arguments at least for the following reasons:
Firstly, while ignoring the most recent office-action (the Final Action mailed on 04/22/2021), Appellant’s argument is directed to one of the past office-actions. Although Appellant fails to properly identify the past office-action based on its mailing date, Appellant’s designation “Ninth Office Action” appears to refer to the office-action that was mailed on 08/13/2020. 
Nevertheless, Appellant’s arguments directed to the “Ninth Office Action” are not relevant since “mental processes” is no longer considered to be the abstract idea group abstract idea groups, namely “certain methods of organizing activity”, as the one applicable to the current claims (see page 2 of the most recent Final Action mailed on 04/22/2021). Thus, Appellant’s arguments are again not persuasive since Appellant is still referring to “mental processes”, which is no longer part of the current rejection.       
Secondly, Appellant’s remarks directed to the examples in the guideline (2019 PEG) are also not persuasive. Particularly, Appellant is still relying on “mental processes” to challenge the Office’s analysis. For instance, while referring to some of the examples presented in the guideline, namely Examples 37 and 42, Appellant is attempting to show that these examples are not directed to “mental processes”. Nevertheless, Appellant’s arguments directed to the above examples are irrelevant since the office-action does not indicate “mental processes” as the abstract idea group applicable to the current claims. 
Furthermore, Appellant’s arguments are not directed to the actual claims of the current application. Instead, the arguments are directed to some hypothetical rejections regarding the examples presented in the guideline. For instance, regarding Example 37, Appellant asserts, “the Examiner would argue that the ‘moving the most used icons to a position on the GUI’ could be ‘performed by a human using a pen and paper’ in which the icons were drawn on a paper in one position and subsequently drawn on the paper in another position . . . One of the over-arching flaws in the Examiner's analysis is that it could be used to declare nearly all inventions involving graphical user interfaces to be directed to abstract ideas . . .  using the Examiner's logic, the data processing elements associated with an improved graphical user interface could be declared as merely operations performed by a human mind” (emphasis added).
Example 37. Moreover, none of the Examiner’s analysis suggests that (i) “nearly all inventions involving graphical user interfaces” are directed to abstract ideas, or (ii) “an improved graphical user interface” can be performed in the human mind. Accordingly, while ignoring the actual analysis directed to the current claims, Appellant appears to make some speculations regarding the examples presented in the guidelines. Consequently, Appellant’s arguments are not persuasive.
Thirdly, Appellant has also attempted to discuss some of the court cases, such as the Core Wireless (Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018)). For instance, while referring to one of the past office-actions that pointed out the improvement that Core Wireless introduced to graphical user interfaces, Appellant is asserting that an improvement is not a requirement. If so, why did Appellant emphasized the improvement that Core Wireless introduced to graphical user interfaces? As evident from the argument that Appellant presented at that time (see the argument filed on 07/28/2020), Appellant was emphasizing the importance of an improvement to prove eligibility. For instance, Appellant asserted, “[n]early anything performed using a graphical user interface can be reproduced with pen and paper. However, the Federal Circuit has made clear that improvements to a graphical user interface is patentable subject matter. See Core Wireless Licensing . . .” (see page 7 of the argument filed on 07/28/2020, emphasis added).
Thus, Appellant was emphasizing the importance of an improvement to a graphical user interface in order to prove eligibility. However, when Appellant realizes that the claimed graphical user interface lacks any improvement, Appellant declared that that an improvement is not a requirement. Appellant appears to make conflicting assertions.     
metal processes”, or a process that can be performed in the human mind (or using a pen and paper). Instead, the current office-action identifies “certain methods of organizing human activity” as the abstract idea group applicable to the current claims. Consequently, Appellant’s arguments directed to such “mental process” are not relevant. 
(c)	Appellant further argues (pages 12-17 of the appeal brief, emphasis added),
Example 42 . . .
Based upon the analysis presented in the Ninth Office Action, the Examiner would likely argue that one could rewrite, using the pen and paper, the non-standardized updated information into the standardized format . . . the Examiner would argue that the "storing information" could be by someone recording, using a pen and paper, that information (see first full paragraph on page 7 of the Ninth Office Action) . . .  
Again, using the Examiner's logic, there is little that cannot be reimagined as something that can be performed using pen and paper and/or by a mental process . . . 
Ultimately, the Examples that accompany the 2019 PEG do not justify the kind of over- expansive categorization of what constitutes reciting an abstract idea that was presented in the Ninth Office Action . . . 
Examiner's Response - Tenth Office Action
Many of the above-reproduced arguments were previously presented in the Amendment dated November 10, 2020 . . .
To be clear, there will always be differences between Appellants' claims and the examples 2 provided by the USPTO - regardless of the particular applicant . . . 
To that end and with regard to Example 37, the Examiner made the follow comparisons . . .
First, the Examiner errs by making comparisons between unalike limitations . . .
The Examiner refers to "moving the most used icons to a position on the GUI closest to the start icon of the computer system." . . .
Next, the Examiner presents an assertion with regard to Example 42 . . . 
Contrary to the Examiner's position, converting information from one format to another format can be performed using pen and paper and/or the human mind alone - it is not "a process specific to a computer system." . . .


	Firstly, similar to the hypothetical assumptions made regarding Example 37, Appellant is making another hypothetical assumptions (or rejection) regarding Example 42. Accordingly, Appellant’s arguments are not persuasive since the arguments are not directed to the current claims. Simply providing a hypothetical rejection directed to Example 42, while ignoring the actual claims, is certainly not relevant to negate the Office’s analysis under section §101. Furthermore, as evident from the prior office-actions, the Office has already established the reasons as to why Appellant’s claims, when compared to the two examples (Example 37 and Example 42), fail to comply with the eligibility criteria established per section §101.      
	It is also worth to note that Appellant is still referring to “mental processes”, or a process that can be performed in the human mind (or using a pen and paper). However, it has already been indicated that the current office-action does not identify “mental processes” as the main abstract idea group applicable to the current claims. Instead, the office-action identifies just “certain methods of organizing human activity” as the abstract idea applicable to the current claims. Consequently, Appellant’s arguments are not directed to the actual findings presented in the current office-action.    
	Secondly, Appellant again fails to properly identify one of the past office-actions based on its mailing date. For instance, Appellant’s designation “Tenth Office Action” is ambiguous; however, the above designation appears to refer to the office-action that was mailed on 01/01/2021.  
Example 37 and Example 42. Although Appellant asserts that “the Examiner errs by making comparisons between unalike limitations”, the comparison was done based on the limitations recited in the claims. Accordingly, Appellant assertion, “the Examiner inappropriately compares that limitation from Example 37 to the claimed ‘second presenting, to the user via the graphical user interface and following the first, a processed textual document . . .’", is inaccurate since the comparison was applied to the claim as a whole.  
Nevertheless, Appellant’s arguments above are still not relevant since the current office-action does not rely on “mental processes” (a process that can be performed in the human mind, or using a pen and paper). Instead, the current Office-action relies on the abstract idea group “certain methods of organizing human activity”. Consequently, Appellant’s arguments are not persuasive.  
	Similarly, regarding Example 42, Appellant is attempting to repeat the argument previously presented. For instance, while misconstruing the analysis presented regarding Example 42, Appellant asserts that “converting information from one format to another  format can be performed using pen and paper and/or the human mind alone . . .” (emphasis added). However, Appellant does not appear to appreciate that Example 42 is referring to a data format that is dependent on the hardware and software arrangement of the device. It is not referring merely to the process of converting a word from one version Example 42. 
Nevertheless, Appellant’s assertions directed to Example 42 are also irrelevant since the current analysis does not identify “mental process” as the abstract idea group applicable to the current claims. Instead, the current office-action identifies only one of the three abstract idea groups, namely, “certain methods of organizing human activity”. Consequently, Appellant’s arguments are not persuasive since the arguments are not directed to the actual findings presented in the current office-action. 
(d)	Appellant further argues (pages 17-22 of the appeal brief, emphasis added),
Examiner's Response - Eleventh Office Action 
Many of the above-reproduced arguments were previously presented in the Amendment dated April 1, 2021 . . . 
Examiner has not identified the particular method of organizing human activity 
Since not all methods of organizing human activity are abstract ideas, the Examiner is required to (i) identify the alleged method of organizing human activity being recited . . . However, the Examiner has failed to either identify this alleged method of organizing human activity being recited or explained how this yet-to-be-identified method of organizing human activities are one those activities identified within the 2019 PEG. 
The Examiner only mentions the phrase "organizing human activity" in 5 locations within the entirety of the Eleventh Office Action . . . 
The Examiner's second mention of "organizing human activity" is also on page 7 of the Eleventh Office Action . . . this is merely a conclusory assertion, divorced from the claim language, that fails to establish that the specific claim language identified by the Examiner recites a method of organizing human activity that is limited to those activities identified within the 2019 PEG . . . 
The Examiner's fifth and final mention of "organizing human activity" is on page 11 of the Eleventh Office Action . . . the Examiner has, in fact, presented in a conclusory assertion that certain specific claim limitations recite a method of organizing human activity without providing any explanation as to whether these limitations recite the specific activities identified within the 2019 PEG. 	
Examples 37 and 42 
Appellants have previously addressed Examples 37 and 42 . . . The Examiner has dismissed Appellants' prior arguments regarding Example 37 since that particular example refers to a mental processes . . .  Example 42 does involve an allegation regarding a method of organizing human activity and those arguments are not 
As previously argued, "the Examiner has also not shown any 'significant differences' between the limitations at issue found in Appellants' claim 51 and the Example Claim 42" . . .

The Office respectfully disagrees with Appellant’s arguments at least for the following reasons:
	Firstly, Appellant’s assertions do not reflect the facts presented in the office-action. For instance, Appellant asserts, “the Examiner has failed to either identify this alleged method of organizing human activity being recited or explained how this yet-to-be-identified method of organizing human activities are one those activities identified within the 2019 PEG” (emphasis added). However, contrary to the above assertion, the analysis in the office-action identifies not only the abstract idea recited in the claim, but also the relevant activity listed under “certain methods of organizing human activity” (2019 PEG). Particularly, the office-action identifies “managing personal behavior” as the activity relevant to the current claims (see page 3 of the current office-action). Although Appellant appears to refers to “the entirety of the Eleventh Office Action”, it is unclear why Appellant has ignored the part that identifies “managing personal behavior”. Consequently, Appellant’s arguments are not persuasive.  
It also appears that Appellant is mischaracterizing the terminology used in the current office-action. For instance, Appellant asserts that “[t]he Examiner only mentions the phrase ‘organizing human activity’ in 5 locations within the entirety of the Eleventh Office Action” (emphasis added). However, the Office does not identify “organizing human activity” as an abstract idea; rather, the Office states, “certain methods of organizing human activity”. It is organizing human activity” are abstract idea. Instead, the term “certain” implies that only those activities identified under “certain methods of organizing human activity” are considered to be abstract idea.  Consequently, Appellant’s assertion regarding “organizing human activity” is incorrect.  
Furthermore, unlike Appellant’s assertion, the Office has already provided explanation regarding why the current claims are directed to an abstract idea, namely, “certain method of organizing human activity”. For instance, the current office-action already identifies, under prong-one of Step 2A, the abstract idea recited in the claim. Of course, the office-action also identifies the activity, namely “managing personal behavior”, that corresponds to the identified abstract idea. In fact, the office-action further indicates the reason as to why the identified abstract idea corresponds to “managing personal behavior”. Particularly, the office-action points out that the identified abstract idea is describing a scenario where a textual document is tailored to a user based on an attribute(s) of the user (e.g. adapting a textual document based on the vocabulary level of the user). Accordingly, unlike Appellant’s assumption, the office-action already provides sufficient explanation as to why the identified abstract idea corresponds to at least one of the activities listed under “certain methods of organizing human activity”. Consequently, Appellant’s arguments are not persuasive.    
Secondly, Appellant’s assertions regarding Example 37 and Example 42 are inaccurate. Appellant asserts, “[t]he Examiner has dismissed Appellants' prior arguments regarding Example 37 since that particular example refers to a mental process . . . Example 42 does involve an allegation regarding a method of organizing human activity and those arguments are not moot based upon the Examiner's current assertion . . .”
Example 37 and Example 42. Instead, the Office has pointed out the errors that Appellant made when comparing the examples (Example 37 and Example 42) to “mental processes”.  Particularly, as evident from the prior arguments (e.g. see the argument filed on 04/01/2021), Appellant presented no specific argument that compares Example 37 or Example 42 to “certain methods of organizing human activity”. It is important to note that the Office is not expected to provide a response to an issue that Appellant never raised. It is only now, during this appeal brief, that Appellant is attempting to correlate the examples with “certain methods of organizing human activity”. 
It is also noted that Appellant is mischaracterizing the facts presented in the previous office-action. For instance, Appellant quoted the following remark that the Office presented in the previous office-action, “Applicant is also discussing Example 42 in a further attempt to challenge the abstract idea group ‘mental processes’.” While referring to the above remark, Appellant asserts that ‘the Examiner fails to appreciate that Example 42 did not involve a ‘mental process.’” (emphasis added).
However, the remark, which Appellant quoted from the previous office-action, is referring to Appellant’s previous position regarding Example 42. Appellant previously discussed a hypothetical scenario in order to indicate how Example 42 can be considered as “mental processes” (see pages 12-13 of the argument filed on 04/01/2021). In response to Appellant’s hypothetical scenario, the Office stated that “Applicant is also discussing Example 42 in a further attempt to challenge the abstract idea group ‘mental processes’.” (see page 9 of the previous office-action). 
Example 42 does not involve “mental processes”. Particularly, Appellant was attempting to establish a hypothetical scenario where Example 42 can be performed mentally (or using a pen and paper). However, once Appellant recognized his error, Appellant is now attempting to shift position while taking the Office’s previous remark out of context. Consequently, Appellant’s arguments are not persuasive. 
Furthermore, again unlike Appellant’s assertions, the Office has already addressed Appellant’s arguments directed to Example 37 and Example 42.  Particularly, while referring to Appellant’s hypothetical scenarios, the Office indicated that Appellant’s assertions are inaccurate since neither Example 37 nor Example 42 is directed to “mental processes”. However, while ignoring the facts presented in the previous office-action, Appellant asserts that “the Examiner has also not shown any 'significant differences' between the limitations at issue found in Appellants' claim 51 and the Example Claim 42” (emphasis added). Appellant appears to rely on subjective assertions, as opposed to factual findings, to challenge the office-action.  
Nevertheless, there are significant differences between the limitations of the current claims and that of Example 42. For instance, Example 42 involves an implementation where a non-standardized information, which is dependent on the hardware/software configuration of a given device, is converted in to a standardized format so that the information can be shared with other remote devices in real-time. Of course, such implementation provides improvement over the conventional technology since it mitigates problems that impede document sharing due to the hardware and/or software differences among the different devices on the network. In contrast, none of the current claims involves an element—or a a tool to facilitate the claimed abstract idea. For instance, based on input received from a user via a menu, one or more words of a textual document are replaced with simplified words (e.g. words that correspond to the vocabulary level of the user). Thus, it is evident that the current claims are directed to “managing personal behavior”, which is indeed one of the activities listed under the group “certain methods of organizing human activities”. Thus, unlike Example 42, none of the current claims amounts to “significantly more” than an abstract idea. 
(e)	Appellant further argues (pages 22-25 of the appeal brief, emphasis added), 
An overarching problem with the Examiner's analysis is the Examiner's failure to identify the specific method of organizing human activity allegedly being recited in the claims . . . 
However, the Examiner does not identify the specific judicial exception allegedly being recited in the claims. Instead, the Examiner merely points to certain claim limitations. As admitted above, Appellants concede that the Examiner's asserted "analyze a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user" could be deemed to recite a judicial exception. However, the additional claim limitations of "first presenting, to the user via the graphical user interface . . . the particular operational mode selected by the user." are not necessary for performance of this judicial exception. Moreover, these individual operations of "first presenting ... , " "receiving, ... via the graphical user interface, a selection ... , " and "second presenting ... " are neither mental processes nor methods of organizing human activities. Rather, these are additional limitations comparable to those found claim 1 of Example 37 and claim 1 of Example 42.
Prong Two of Revised Step 2A
Referring to page 18 of 2019 PEG and as Prong 2 of Step 2A, the Examiner is asked to "evaluate whether the claim as a whole . . . 
As argued above, the Examiner has not accurately identified all of the additional elements . . . the claimed invention is more than a drafting effort designed to monopolize the judicial exception, the individual operations and additional elements of "first presenting ... , " "receiving, ... via the graphical user interface, a selection ... ," and "second presenting ... " are not necessary to analyze a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user . . .  The Examiner has identified multiple references that 
judicial exception is not being monopolized . . .

The Office respectfully disagrees with Appellant’s arguments at least for the following reasons:
	Firstly, Appellant appears to repeat the same incorrect assertion regarding the analysis presented in the office-action. For instance, Appellant asserts that “[a]n overarching problem with the Examiner's analysis is the Examiner's failure to identify the specific method of organizing human activity allegedly being recited in the claims” (emphasis added). 
However, as evident from the prior office-actions, the Office has identified not only the judicial exception (i.e. the abstract idea) recited in the claim, but also the specific activity that corresponds to the identified judicial exception. Particularly, the Office has identified “managing personal behavior” as the activity that corresponds to the identified abstract idea (e.g. see page 3 of the Final Action mailed on 04/22/2021; also page 3 of the Non-Final Action mailed on 01/01/2021). Consequently, Appellant’s assertions directed to the Office’s analysis are inaccurate. 
Appellant further asserts that “ ‘analyze a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user’ could be deemed to recite a judicial exception. However, the additional claim limitations of ‘first presenting, to the user via the graphical user interface . . . operational mode selected by the user.’ are not necessary for performance of this judicial exception ” (emphasis added). 
additional elements are not necessary to perform the claimed abstract idea. Accordingly, Appellant is confirming that the additional elements are utilized merely as a tool to facilitate the implementation of the abstract idea (i.e. the additional elements do not impose meaningful limits on practicing the abstract idea). The observation above further confirms that none of the current claims is comparable to claim 1 of Example 37/Example 42 since the current claims lack additional elements that impose meaningful limits on practicing the abstract idea. 
Secondly, Appellant’s assertions directed to prong-two of Step 2A are also not persuasive. Appellant assumes that all the additional elements are not identified. However, unlike Appellant’s assertion, the Office already identifies (i) the additional elements that the claim(s) recites, and also (ii) the reason as to why the additional elements fail to impose meaningful limits on practicing the abstract idea (see pages 3 and 4 of the Final Action). Consequently, Appellant’s assertions are not consistent with the facts established in the office-action.
In addition, despite Appellant’s attempt to identify some limitations that are considered to be additional elements, Appellant still fails to demonstrate whether any of the identified additional elements (or a combination of the additional elements) imposes meaningful limits on practicing the abstract idea. In fact, Appellant is admitting that the additional elements are not necessary to “analyze a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user”. Accordingly, Appellant is once again confirming the Office’s position that the claimed additional elements do not impose meaningful limits on practicing the abstract idea. This means the additional elements are utilized merely as a tool to facilitate the abstract idea. 
additional elements are directed to well-understood, routine or conventional activity (e.g. see MPEP 2106.05(d)). Particularly, the analysis under Step 2B confirms that none of the claims involves an element—or a combination elements—that amounts to “significantly more” than an abstract idea (i.e. none of the current claims involves an element—or a combination of elements—directed to an inventive concept). 
In addition, Appellant is asserting that the judicial exception is not being monopolized. However, Appellant fails to show whether the additional elements confine the judicial exception to a particular practical application of the judicial exception. In fact, Appellant has already admitted that the additional elements are not necessary for performing the judicial exception (e.g. see the second paragraph on page 23 of the current argument). 
Nevertheless, the test for eligibility is not limited merely to determining whether a given claim is preempting a judicial exception. Although the Supreme Court has described the concern driving the judicial exceptions as preemption, the courts do not use preemption as a stand‐alone test for eligibility (see MPEP 2106.04(I), emphasis added).
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility 
Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection").

The observations above demonstrate that none of the current claims involves an element—or a combination of elements—that integrates the abstract idea into a practical application of the abstract idea. In addition, when each claim is considered as a whole, none of the claims implements an inventive concept that amounts to “significantly more” than an abstract idea. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to comply with section §101. 
II.  	Appellant’s arguments directed to the prior art (sections §103(a)) are not persuasive. 
(a) 	Appellant argues (pages 31-34 of the appeal brief, emphasis added), 
Independent claim 51 recites, in part, the limitations of "performing, by a document processor configured to interact with the graphical user interface . . .  In other words, the set of words and the analysis is specific to the user.
Properly construed, the claimed "user" refers back to the previously-claimed "a graphical user interface with which to present a textual document in a first language to a user . . . Moreover, implicit with the requirement that the analysis involves the "vocabulary level of the user" is that "the user" must be known by the document processor. Otherwise, the document processor could not perform the analysis that generates a set of words that exceeds a "vocabulary level of the user . . .
Regarding the limitations at issue, on page 20 of the Eleventh Office Action, the Examiner presented . . . findings of fact regarding the scope and content of DeGross . . . the Examiner's cited paragraphs [0101] and [0103] of DeGross . . .
These passages do not support the Examiner's findings of facts . . . the claims refer to "a vocabulary level of the user" - in other words, the list is specific to the user. However, paragraph [0103] merely refers to "the age of the intended audience." This is not specific to the user. Rather, DeGross teaches that the analysis is specific to different age groups (i.e., "pre-school audience, the elementary school audience. . .  
A second error in the Examiner's implied analysis is that the claims require the "vocabulary of level of the user" refers to the person to whom the textual document is being presented . . .However, paragraph [0103] teaches that a "difficult word" as being dependent on the age of the intended audience. Notably, paragraph [0103] does not teach that a "difficult word" is dependent on the actual audience . . .
. . . Using the teachings of DeGross, a determination of a "difficult word" would likely reflect the average elementary school audience. However, as any teacher would attest, the vocabulary level of any specific child varies greatly between kindergarten and 6th grade (i.e., elementary school). Moreover, the vocabulary level of any specific child varies greatly even during any specific grade during elementary school. Moreover, children at the same grade level can have greatly-differing vocabulary levels. Therefore, any determination based upon the "the age of the intended audience," as taught by DeGross, is highly unlikely to determine the actual vocabulary level of the user . . . 

However, the Office respectfully disagrees with Appellant’s arguments at least for the following reasons:
Firstly, Appellant fails to properly construe claim 51. Particularly, Appellant is incorporating a limitation that the claim does not necessarily have. For instance, unlike Appellant’s assertion, the document processor is not necessarily required to know the user; rather, it is required to know the vocabulary level of the user. It is worth to note that the claim does not recite any limitation directed to identifying the specific user (e.g. the system does not collect specific data related to the user in order to identify the specific user). For instance, if two individuals have equal vocabulary level, such as a vocabulary level that corresponds to an elementary school level, the claimed system does not make any distinction between these two users. It is also important to note that the claim does not specify how the vocabulary level of the user is obtained. Accordingly, an authorized user (e.g. a teacher) may prearrange the system by setting the vocabulary level of the computer user to be at a given a set of words from within the textual document that exceeds a vocabulary level of the user”. 
The observations above confirm that Appellant fails to properly construe the claim. Particularly, unlike Appellant’s assertions, neither the “set of words” nor the “analysis” is necessarily specific to the user. Moreover, the processor is not necessarily required to know the specific user. In fact, given the amendment that Appellant previously proposed, Appellant is already aware of the deficiencies indicated above regarding claim 51. For instance, Appellant previously proposed an amendment by incorporating a limitation directed to a specific user; such as, “a vocabulary level specific to the user and calculated using data specific to the user” (e.g. see the attachment corresponding to Interview Summary mailed on 05/03/2021, emphasis added). Of course, the proposed amendment was not entered due to the new matter discovered in the last paragraph of the claim. Nevertheless, it demonstrates that Appellant is already aware of the fact that claim 51, as currently presented, does not identify the specific user. 
Secondly, while declaring part of the explanation presented in the office-action as “the Examiner’s implied analysis”, Appellant is asserting that “the Examiner has presented no ‘explicit’ analysis”. However, the explanation presented in the office-action (page 20 of the Final Action) is gleaned directly from the cited sections of the reference. In this regard, except for simply labelling the explanation as “the Examiner’s implied analysis”, Appellant fails to point out any error regarding the explanation. Of course, Appellant also fails to indicate the criteria to establish Appellant’s so-called “explicit analysis”. It is important to note that the reference is not necessarily required to explicitly recite the claimed limitations. Moreover, given the explanation presented in the office-action, a person skilled in the art 
Appellant further asserts that DeGross does not teach a vocabulary level specific to the user since “DeGross teaches that the analysis is specific to different age groups (i.e., ‘pre-school audience, the elementary school audience…” (emphasis added). However, as already demonstrated above, even the current claim (see claim 51) does not necessarily recognize the specific user when analyzing the document. This is because the current claim does not involve any limitation directed to collecting personal or specific information in order to: (i) recognize the specific user, or (ii) determine a specific vocabulary level that corresponds to the specific user. Accordingly, the claimed system is using a vocabulary level intended for the computer user. In this regard, DeGross considers the age of the user to estimate the vocabulary level of the user (e.g. a vocabulary level corresponding to a  pre-school level, a vocabulary level corresponding to an elementary school level, etc.); and thereby DeGross identifies a set of words that are difficult for the user ([0103], [0117]). The above indicates that DeGross does teach the process of analyzing “a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user”. DeGross may appear to be silent regarding the step of collecting age information from the user in order to determine the user’s vocabulary level; however, this does not negate the teaching of DeGross since the current claim (see claim 51) does not involve any limitation directed to collecting specific information from the user in order to determine the DeGross is consistent with the reasonable interpretation of the claim.
In addition, Appellant is misconstruing the teaching of DeGross. Appellant asserts that “[n]otably, paragraph [0103] does not teach that a ‘difficult word’ is dependent on the actual audience” (emphasis added). However, unlike Appellant’s assertion, the difficult word is dependent on the actual audience, i.e., the user to whom the text is being presented. For instance, if the computer user is at a pre-school level, words that are difficult for such pre-school level are identified ([0117]). Similarly, if the computer user is at a high school level, words that are difficult for a high school level are identified. Thus, regardless of whether Appellant assumes that “DeGross makes a determination that a word is difficult a priori”, the difficult word being identified is intended for the actual user to whom the text is presented. Moreover, given the current limitations, claim 51 is also making such determination a priori since the set of words, which exceed the vocabulary level of the user, is determined prior to presenting the document to the user (see below part of claim 51, emphasis added),
“performing . . .  a computer analysis on a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user; 
first presenting, to the user via the graphical user interface and after the performing, the textual document . . .”
As evident from the excerpt above, the presentation of the textual document starts at the step of “first presenting” (line 7 of claim 51), which is a step executed after the step of 
performing” that identifies the difficult words (“performing . . . analysis on a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user”, lines 4-6 of claim 51). 
The above confirms the current claim makes the determination a priori. This is because the difficult words, or the words that exceed the vocabulary level of the user, are determined before the document is presented to the user. Accordingly, Appellant is demonstrating the similarities between DeGross and the current claim.  
Thirdly, Appellant is making various assertions that have nothing to do with the claimed scope, or the teaching of the reference. For instance, Appellant asserts, “as any teacher would attest, the vocabulary level of any specific child varies greatly between kindergarten and 6th grade (i.e., elementary school). Moreover, the vocabulary level of any specific child varies greatly even during any specific grade during elementary  school. Moreover, children at the same grade level can have greatly-differing vocabulary levels”.
However, none of the above assertions negates the teaching of DeGross as applied to the current claims. For instance, it is a known fact that the vocabulary level of a specific child varies greatly between kindergarten and 6th grade (elementary school). Similarly, the vocabulary level of a specific child varies during elementary school. Nowhere does DeGross contradict the above scenarios. Consequently, Appellant fails to negate the teaching of DeGross as applied to the current claims. It is again worth to note that DeGross identifies,  based on the age of the user (e.g. a user at a pre-school level, a user at elementary school level, etc.), a set of words that are difficult for that user (see discussion above). Such teaching already acknowledges that the vocabulary level of a specific child varies greatly between kindergarten and 6th grade. Thus, Appellant is simply paraphrasing facts that DeGross a specific vocabulary level that corresponds to a specific user. This is because none of the current claims collects specific information related to a specific user in order to determine specific vocabulary level related to the specific user. Accordingly, Appellant’s argument is ineffective since the argument is not commensurate with the scope of the claim. 
It is also true that children at the same grade level can have greatly-differing vocabulary levels. However, such assertion also does not negate the teaching of DeGross as  applied to the current claims. For instance, a first child (Child-A) at a pre-school level may have higher vocabulary level than that of a second child (Child-B) who is also at a pre-school level. However, this does not necessarily mean that the first child (Child-A) recognizes all the words that are beyond a pre-school level. Thus, the teaching of DeGross is still relevant since it is identifying, based on the age of the user (e.g. a user at a pre-school level), words that are difficult for such user ([0117]). It is also worth to note that the current claim also does not make any distinction between such two users, Child-A and Child-B, since the claim does not collect specific information related to a specific user (e.g. Child-A) in order to determine a specific vocabulary level that corresponds to this specific user. Accordingly, Appellant’s remark applies to the current claim, i.e., it is highly unlikely that the current claim determines the actual vocabulary level of the user. Nevertheless, Appellant’s assertion still fails to negate the teaching of DeGross as applied to the claims.   
Similarly, it is immaterial whether a high school student (or an adult) picks up the book (textual document) being presented to a pre-school user. This does not necessarily prove whether DeGross fails to teach the current claim. This is because DeGross is still identifying, based on the age of the intended user (a user at a pre-school level), words that DeGross lacks the limitation directed to analyzing a “textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user”. It is also worth to recall that the current claim does not collect specific information related to a specific user (e.g. specific information related to the high school student or the adult, etc.); and therefore, the claim does not determine a specific vocabulary level that corresponds to this specific user.
(b) 	Appellant further argues (pages 34-38 of the appeal brief, emphasis added),
Assuming, for sake of argument, that a word determined to be "difficult" by DeGross, in fact, exceeds the vocabulary level of the user, this would not establish that DeGross inherently teaches the limitations at issue . . . In this instance, the correct determination by DeGross of a particular word would be by happenstance — and would not necessary be present. Consequently, DeGross does not inherently teach the limitations at issue. 
A third deficiency is that DeGross does not contemplate identifying the user (i.e., the user to whom the textual document is being presented) . . . without a teaching that the user to whom the textual document is being presented, the document processor of DeGross cannot be said to "perform[] a computer analysis on a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user."
Examiner's Additional Comments -Eleventh Office Action 
. . .The Examiner asserts that the "claim does not necessarily specify how the vocabulary level of the user is determined" (emphasis omitted). However, how the vocabulary level of the user is determined is immaterial to Appellants' arguments. Rather, Appellants' arguments are based upon a claim construction that the claimed "vocabulary level" be "of the user" (i.e., specific to the user). Reference is made to paragraphs [0028], [0031], and [0038] of Appellants' specification . . . 
. . . DeGross does not know the identity of the computer user . . . when DeGross refers to "age,"  DeGross  actually refers to an age group - not the age of a particular user. Also, the intended audience of DeGross is not necessarily (i.e., inherently) the user to whom the textual document is actually being presented . . . even if the age of the actual user corresponded to the age group of the intended audience this does not necessarily (i.e., inherently) establish that the "difficult word" determined by   DeGross "exceeds a vocabulary level of the user." 
Thus, in DeGross, an individual document is assigned an age group (i.e., "the intended audience") . . . . DeGross, a single determination is made as to a no necessary relationship to the actual user. For example, the age group of the intended audience may be different from the actual user. . . this does not necessarily (i.e., inherently) establish that the difficult word(s) were determined based upon a determination that the word(s) exceeds a vocabulary level of the user.
In short, the claims require a user-specific analysis of the document based upon the vocabulary level of the actual user . . . 
The Examiner has not relied upon the Examiner's secondary reference of Kanevsky as to the limitations at issue. Moreover, the Examiner has not presented any explanation, with regard to the limitations at issue . . . 

The Office respectfully disagrees with Appellant’s arguments at least for the following reasons:
Firstly, Appellant fails to provide any rationale (or evidence) to justify that the term “difficult word” does not correspond to a difficulty level that exceeds the vocabulary level of the user. It is worth to note that neither the current claims nor the original disclosure provides a definition that precludes the term “difficult word” from representing “a difficulty level that exceeds the vocabulary level of the user”. The above confirms that Appellant has no basis to negate the teaching of DeGrosss. Appellant also asserts that “the correct determination by DeGross of a particular word would be by happenstance” (emphasis added); however, this assertion also lacks evidence. Accordingly, Appellant’s arguments are not persuasive since Appellant is simply misapplying the inherency analysis while relying on subjective assertions. 
In addition, while relying on some of the optional implementations described in the reference (“[t]he wishes of writers, editors . . .”, [0113] lines 5-7), Appellant is asserting that DeGross does not identify the user. However, Appellant’s assertion again does not negate the teaching of DeGross as applied to the current claims since none of the current claims involves any limitation directed to identifying a specific user (so far, Appellant fails to specific user). Moreover, the current claim (e.g. see claim 51) does not even specify how the “vocabulary level of the user” is obtained. Accordingly, the claim encompasses various scenarios, including a scenario where an authorized user (e.g. a teacher, an author, etc.) pre-establishes a vocabulary level that corresponds the intended user, so that the system generates “a set of words from within the textual document that exceeds a vocabulary level of the user”.  
Appellant also asserts that “how the vocabulary level of the user is determined is immaterial to Appellants' arguments” (emphasis added). Thus, Appellant is confirming the Office’s position that the claim does not involve any limitation directed to identifying the specific user. Particularly, the claim does not indicate how the user’s vocabulary level is obtained (e.g. the claim does not collect specific information—such as a test result—that corresponds to the specific user in order to determine a vocabulary level specific to the user). Moreover, the lack of such limitation further confirms that the claim does not identify the specific user.     
The observations above demonstrate that the teaching of DeGross is consistent with the current claims; and therefore, Appellant’s assertions directed to DeGross fail to negate the teaching of DeGrosss as applied to the current claims.  
Secondly, due to the deficiencies of the claim identified above, Appellant is attempting to offset the deficiencies by importing limitations from the specification.  Particularly, Appellant is citing specific paragraphs from the specification (e.g. [0028], [0031], [0038]) in order to narrowly construe the claim. Although claims are given their broadest reasonable interpretation (BRI) in light of the specification, limitations from the See In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993). 
In the instant case, the first paragraph ([0028]) that Appellant cited from the specification is describing the functions that the “readability module” of the system is performing; such as: (i) “paraphrasing documents based upon a user-specific vocabulary level that is determined” (emphasis added); and (ii) visually distinguishing the words that have a difficulty level exceeding the vocabulary level of the user. However, as evident from the current claims (see claim 51), none of the current claims recites any limitation directed to determining a user-specific vocabulary level. Accordingly, one should not import such additional limitation(s) from the specification in an attempt to overcome the prior art by narrowly construing the claim. 
Similarly, the second paragraph ([0031]) that Appellant cited from the specification is describing the functions of the “vocabulary module”; such as: (i) calculating readability data, and (ii) calculating vocabulary level “that is specific to a particular user and that is specific for a language understood by the user” (emphasis added). This  paragraph further indicates that “readability data can include user-specific data” (emphasis added). However, once again the current claims do not involve such specific limitation(s) directed to calculating vocabulary level (a) that is specific to a particular user and (b) that is specific for a language understood by the user. In fact, as repeatedly pointed out above, the current claims also do not involve any limitation directed to collecting user specific data. Accordingly, one should not import such additional limitations from the specification in the name of “claim construction in light of the specification”. 
as a function of the user-specific data, the global user data, and the language-specific data” (emphasis added). However, none of the current claims specifies such “vocabulary level” that is generated based on the analysis of such specific data. Accordingly, Appellant’s attempt to narrowly construe the claim, based on limitations imported from the specification, is certainly not valid.  
	It is also worth to note that Kanevsky (the secondary reference) already implements a “User Record” that contains data related to the user (e.g. information regarding the mental capabilities of the user; information regarding the vocabulary of the user, etc.), so that a proper level of word is chosen when transforming the text (see [0077]). Accordingly, if the current claim had a limitation that required user specific data to determine the vocabulary level of a specific user, the Office would have incorporated a further element(s) to the combined teaching; such as, a database that contains user-specific information, so that the system determines a vocabulary level specific to the user based on such user-specific  information stored in the database. However, none of the current claims involves such limitation that requires user-specific data to determine the vocabulary level of the user; and therefore, there was no need to make such further modification to the system of DeGross. 
The observations above demonstrate that Appellant fails to properly construe the scope of the current claims; and therefore, Appellant’s arguments are not persuasive.  
Thirdly, Appellant’s assertions directed to the remarks made in the Final Action are also not accurate. For instance, the Final Action states, “DeGross describes an exemplary technique for determining the vocabulary level of the user. Particularly, DeGross considers the age of the computer user, which indicates the vocabulary level of the user, and thereby DeGross identifies words that are difficult to the user” (see pages 34 and 35 of the Final Action). In response to the above remarks, Appellant asserts that “neither of these allegations are factually accurate”. 
However, Appellant fails to notice that the Office’s remarks are gleaned from the reference. For instance, DeGross already indicates that the objectives (or the advantages) of the system are: 
“to make it clear to the computer user which meaning of a signaled word is the intended meaning” (see [0044], emphasis added); 
“to reduce overexposure by selecting only difficult or hard-to-understand words with respect-to the age of the intended audience” ([0046], emphasis added).
Of course, per the teaching of DeGross, the age of the user signifies the level of the user; such as: a user who is at a pre-school level, or a user who is at a high school level, etc. (see [0103]). 
The excerpts above indicate that the “intended audience” is referring to the computer user to whom the textual document is presented; and furthermore, the age of this user is utilized to identify words that are difficult to this user (i.e. words that exceed the vocabulary level of the user). Accordingly, unlike Appellant’s assertion, the remarks presented in the Final Action are factually accurate.  
Appellant also asserts that “DeGross does not know the identity of the computer user, and consequently, DeGross cannot know the age of the computer user” (emphasis added). However, this assertion is not relevant to negate the teaching of DeGross since none identifying the identity of the user. For instance, the claims do not necessarily require the analysis of user-specific information in order to identify the identity of the user. Appellant is attempting to challenge the prior art based on a limitation(s) that the claims do not recite. 
Appellant also asserts that “the intended audience of DeGross is not necessarily (i.e., inherently) the user to whom the textual document is actually being presented” (emphasis added). However, the above assertion contradicts not only the facts described in the reference, but also the objectives that DeGross is attempting to achieve. For instance, one of the objectives of DeGross is “to reduce overexposure by selecting only difficult or hard-to-understand words with respect-to the age of the intended audience” ([0046], emphasis added). If Appellant asserts that “the intended audience of DeGross is not necessarily . . . the user to whom the textual document is actually being presented”, how is then the above objective achieved? Appellant has not addressed the above fact. 
Of course, DeGross also indicates the intended audience as: (i) a pre-school audience (i.e. a user who is at a pre-school level), (ii) an elementary school audience (a user who is at elementary school level), (iii) a high school audience (i.e. a user who is at a high school level), etc. (see [0103]). Again, if Appellant asserts that that “the intended audience of DeGross is not necessarily . . . the user to whom the textual document is actually being presented”, what is the purpose of considering such different age/skill levels (or what is the purpose of identifying words that are difficult for a given age/skill level)? Appellant also fails to address the above fact.
 The observations above demonstrate that Appellant’s assertions directed to DeGross are once again inaccurate since Appellant is contradicting the teaching of the reference.
e.g. the pre-school audience, the elementary school audience, etc.), there is an actual user (e.g. a user who is at a pre-school level) who reads the text that the system is presenting (see [0117]). Thus, unlike Appellant’s assertion, the term “intended audience” is referring to an actual user—such as a user who is at a pre-school level—who reads the textual document. 
Appellant also asserts, “even if the age of the actual user corresponded to the age group of the intended audience this does not necessarily (i.e., inherently) establish that the ‘difficult word’ determined by DeGross ‘exceeds a vocabulary level of the user’” (emphasis added). However, Appellant again fails to provide any rationale (and/or evidence) as to why a “difficult word” does not represent “a difficulty level that exceeds a vocabulary level of the user”. As already pointed out before, neither the current claims nor the original disclosure provides a definition that precludes the term “difficult word” from representing “a difficulty level that exceeds the vocabulary level of the user”. Accordingly, Appellant’s assertion is not persuasive since Appellant is relying on a subjective assumption as opposed to a factual evidence.  
Appellant further asserts that it is “evident from the entirely of DeGross, a single determination is made as to a difficult word(s) in the document” (emphasis added). However, the above assertion has nothing to do with the current claims. This is because none of the current claims necessarily requires making multiple determinations as to the set of words in the document (e.g. a first determination that generates a first set of words; a second determination that generates a second set of words, etc.). In contrast, each of the current claims requires a single determination, “performing . . . a computer analysis on a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user” (see claim 51, emphasis added). Accordingly, Appellant’s argument is not relevant to the current claims since Appellant is arguing about a limitation(s) that the current claims do not recite. 
Appellant is also making the following repetitive arguments, “a difficult word(s) has no necessary relationship to the actual user. For example, the age group of the intended audience may be different from the actual user. Also, even if the age of the actual user matches the age group of the intended user, this does not necessarily (i.e., inherently) establish that the difficult word(s) were determined based upon a determination that the word(s) exceeds a vocabulary level of the user” (emphasis added).  
However, as previously pointed out, Appellant is again relying on subjective assertions—as opposed to factual findings—to simply disregard the teaching of DeGross. For instance, if Appellant asserts that “a difficult word(s) has no necessary relationship to the actual user”, then why does DeGross “calibrate the level of difficulty . . . of the contents of the pop-up edictionaries with respect to the age of the intended audience” ([0045], emphasis added). So far, Appellant has not addressed the above fact. In addition, Appellant fails to present any evidence from the reference to substantiate his assertion that “the age group of the intended audience may be different from the actual user” (emphasis added). Particularly, DeGross never indicated/suggested that the “intended audience” may be different from the so-called “actual user”. The observations above confirm that Appellant is indeed relying on a speculation (or a subjective assumption), as opposed to factual findings, to challenge the teaching of DeGross. Consequently, Appellant’s arguments are not persuasive.    
difficult word” does not represent “a difficulty level that exceeds a vocabulary level of the user”. It is again worth noting that neither the current claims nor the original disclosure provides a definition that precludes the term “difficult word” from representing “a difficulty level that exceeds the vocabulary level of the user”. Accordingly, Appellant’s assertion is not valid since Appellant has no basis to substantiate his assertion. 
Appellant also asserts that “the claims require a user-specific analysis of the document based upon the vocabulary level of the actual user. DeGross, on the other hand, speculates as to the age group of an intended audience and the analysis is generic to this age group” (emphasis added)
However, as repeatedly pointed out above, none of the current claims necessarily recognizes the specific user; and therefore, none of the current claims necessarily requires a user–specific analysis. Although the current claims recite, “performing . . .  a computer analysis on a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user” (emphasis added), none of the claims indicates how the vocabulary level of the user is obtained. Thus, the claims encompass a scenario where a pre-established vocabulary level is set (e.g. a scenario where a teacher or an author establishes a required vocabulary level of the computer user, so that the computer generates a set of words that exceeds the vocabulary level of the user). Given such scenario, Appellant’s assertion directed to DeGross equally applies to the current claims since the claimed analysis is generic. Accordingly, unlike Appellant’s assertion, the current claims do not necessarily require “a user-specific analysis” of the document.
DeGross as applied to the limitation at issue since DeGross considers the age/level of the user (e.g. a user who is at a pre-school level; a user who is at a high school level, etc.) to generate a set of words that are difficult for the user (see [0044] to [0046]; [0117]). Accordingly, DeGross, already teaches the limitation at issue, such as “a computer analysis on a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user”. Consequently, Appellant still fails to negate the teaching of DeGross as applied to the current claims. 
Appellant is also making an assertion that contradicts with the facts presented in the office-action. For instance, Appellant asserts that “the Examiner has not presented any explanation, with regard to the limitations at issue, as to why the combination of DeGross and Kanevsky would teach anything different than what DeGross teaches alone with regard to the limitations at issue”.  However, as evident from the Final Action, the Office has already presented sufficient explanation regarding: (i) the teaching of DeGross as applied to the current claims, (ii) the limitation that DeGross is missing, (iii) the limitation that Kanevsky is teaching, and (iv) the reason as to why the artisan (one skilled in the art) would be motivated to modify DeGross based on the teaching gleaned from Kanevsky (e.g. see pages 20-22 of the Final Action). Consequently, Appellant’s assertions are inaccurate. It is also important to appreciate the principle of obviousness analysis per section §103. For instance, a secondary reference (Kanevsky) is not necessarily required to teach the limitations that the primary reference (DeGross) is teaching; rather, the secondary reference is required to teach the limitation(s) that the primary reference is missing. However, given Appellant’s argument, Appellant appears to misconstrue the above principle.     
pages 38-41 of the appeal brief, emphasis added), 
Independent claim 51 further recites, in part, the limitations of "second presenting, to the user via the graphical user interface and following the first, a processed textual document generated by processing the set of words within the textual document using the particular operational mode selected by the user . . .
The Examiner relied upon a combination of DeGross and Kanevsky as to these limitations . . . 
. . . the Examiner misrepresents the teachings of DeGross. DeGross does not process the set of words, as claimed, or even a single world to generate a processed document. Rather, DeGross uses the selection from pop-up menu 40 as a basis for presenting a pop-up window 42 . . . The Examiner's assertion that "the processed textual document is considered to be the combined textual document that includes the original document and the superimposed text" is a misuse of the  "broadest reasonable interpretation" in order to fit a square peg into a round hole . . . 
Examiner's Response - Eleventh Office Action
Certain of the above-reproduced arguments were previously-presented by Appellants . . . the Examiner alleges that "the claim does not necessarily specify how it should be presented on the interface." At best, this is only an assertion as to what the claim language does not cover - which is not the same as presenting a claim construction as to what is covered by the claim language. Rather, the Examiner alleges that "the claim does not necessarily specify how it should be presented on the interface." At best, this is only an assertion as to what the claim language does not cover - which is not the same as presenting a claim construction as to what is covered by the claim language . .  . 
The Examiner asserts that that "the system subsequently presents a processed textual document; such as a textual document where the definition of one of the set of words is superimposed on the original textual document" (emphasis in original). This is not accurate, since as claimed, the processed textual document is generated by processing the set of words (or word)  within the textual document . . . The Examiner points to no teaching that this pop-up edictionary is generated based upon processing a set of words (or word)  using an operational mode selected by a user. DeGross is, in fact, silent as to how the pop-up edictionary is generated . . .


The Office respectfully disagrees with Appellant’s arguments at least for the following reasons:
Firstly, despite asserting that “the Examiner misrepresents the teachings of DeGross”, Appellant fails to provide a rationale to support the above assertion. It is worth to note that the claim (see claim 51) does not positively indicate what is implied regarding DeGross already describes a scenario where the system presents, using a mode selected by the user from a menu, a “processed textual document” generated by processing at least a word within the textual document. For instance, the user uses the computer-mouse to point to the word “independent” within the textual document; and thereby the user selects one of the modes from the menu, such as the mode “definitions” (see FIG 2, labels ‘34’, ‘36’). In response, the system presents a “processed textual document”, such as a document that comprises the definition of the word “independent” superimposed on the original document (e.g. see FIG 2, label ‘42’). This indicates that DeGross does present a “processed textual document”, which is generated by processing at least one word within the textual document using a mode selected by the user. 
Of course, DeGross is processing one word at a time as opposed to a plurality of words (a set of words). However, Kanevsky (the secondary reference) supplements this missing element since Kanevsky involves an implementation that presents or generates a “processed textual document” by processing a set of words within a textual document (e.g. see [0074] to [0077], [0079]). Of course, given the teaching of Kanevsky, the artisan (one of ordinary skill in the art) would be motivated to modify DeGross; for example, by incorporating an additional module(s) that allows the user to achieve a further processed textual document (e.g. a document generated by replacing each difficult word with its corresponding simple word/synonym, etc.), so that the user would have a better chance to e.g. see the motivation presented on pages 21-22 of the Final Action).
The observations above demonstrate that Appellant’s claim is indeed obvious over the combined teaching of the references.  
In addition, Appellant is misconstruing the interpretation presented regarding the limitation, “processed textual document”. For instance, while referring to the explanation presented in the Final Action (page 37 to 39 of the Final Action), Appellant asserts that “this is only an assertion as to what the claim language does not cover - which is not the same as presenting a claim construction as to what is covered by the claim language” (emphasis added). However, quite contrary to Appellant’s assertion above, the interpretation is in fact denoting what is covered according to the claim language. Particularly, the claim does not specify or limit what is implied regarding the claimed “processed textual document”; and therefore, the claim language covers various types of document formats, including the type discussed in the office-action (see page 21 of the Final Action). The above demonstrates that Appellant’s assertions directed to the office-action are inaccurate.  Particularly, Appellant is misconstruing not only the claim language but also the analysis presented in the office-action.
Moreover, the claim’s lack of specificity (regarding “processed textual document”) already establishes the basis for the broadest reasonable claim interpretation/construction presented in the office-action. For instance, while referring to the textual document illustrated in FIG 2 of the reference, the Office indicated that “the processed textual document is considered to be the combined textual document that includes the original document and the superimposed text” (see page 21 of the Final Action). The reasoning above [t]he Examiner presents no basis for the reasonableness of the Examiner's interpretation - only a conclusory assertion”. Thus, Appellant’s assertion is again inconsistent with the facts presented in the office-action.  
Secondly, despite asserting that DeGross does not process “even a single world to generate a processed document” (emphasis added), Appellant fails to provide any rationale to substantiate the above assertion. Even Appellant’s alleged claim construction does not indicate what is implied regarding the claimed “processed textual document” (see page 39 of the current argument). Consequently, Appellant has no basis to negate the Office’s interpretation.  
In addition, while referring to the explanation presented in the office-action (page 38 of the Final Action), Appellant asserts that the explanation is “not accurate, since as claimed, the processed textual document is generated by processing the set of words (or word) within the textual document. Rather, DeGross teaches presenting an additional pop-up window (i.e., the pop-up edictionary) on top of the initial textual document” (emphasis added). However, except for simply paraphrasing part of the claim language, Appellant fails to point out the limitation (if any) that DeGross is allegedly missing. Does Appellant assume that DeGross is processing a word that is not present in the textual document? If so, Appellant is certainly inaccurate. This is because the pop-up window is presenting information specific to a particular word within the textual document (see FIG 2—label ‘42’, which indicates that the pop-up window is presenting a definition related to the word “independent” in the textual document ). Thus, regardless of whether the pop-up window is processing at least one word within the textual document. Consequently, Appellant fails to properly construe the teaching of DeGross as applied to the limitation at issue.    
Appellant also appears to mix-up the analysis presented regarding the teaching of DeGross. For instance, Appellant asserts that “[t]he Examiner points to no teaching that this pop-up edictionary is generated based upon processing a set of words ( or word) using an operational mode selected by a user. DeGross is, in fact, silent as to how the pop-up  edictionary is generated” (emphasis added). However, contrary to the above assertion, the Office has already explained that the “processed textual document” is generated by processing a word using an operational mode selected by the user (see page 21, lines 5-10, of the Final Action). For instance, while pointing to the word “independent” in the document, the user selects a particular mode—such as “definitions”—from the menu (FIG 2, labels ‘34’ and ‘36’). Of course, based on the particular mode that the user selected above, the system presents a “processed textual document”; such as a document that displays the definition(s) of the word “independent” superimposed on the original document (FIG 2, label ‘42’). 
The teaching above confirms that DeGross presents a “processed textual document”, which is generated by processing at least one word (e.g. the word “independent”) within the textual document using the particular operational mode (e.g. the mode “definitions”) selected by the user.  However, while failing to appreciate the above teaching, Appellant asserts that “[w]ithout an explanation, within DeGross, as to how the pop-up edictionary is generated, the Examiner cannot properly find that the pop-up edictionary is ‘generated by processing the set of words within the textual document using the particular operational mode selected by the user,’ as claimed” (emphasis added). Consequently, Appellant’s arguments are not 
It is further worth to note that the secondary reference (Kanevesky) provides a further teaching regarding “processed textual document”. In fact, the teaching of  Kanevesky is even consistent with the description in the specification. For instance, considering Appellant’s specification, a “processed textual document” is generated by replacing the set of words (i.e. the difficult words) with their corresponding simple versions (see [0065]). Similarly, Kanevesky implements a “Text  Simplification Module” ([0074]), which is utilized to simplify the textual document by replacing a set of words (i.e. difficult words) within the textual document with their corresponding simple versions ([0076], “Some words are replaced with simpler synonyms. Rare, technical, or specialized words are replaced with more simple forms”, emphasis added). Thus, even if Appellant attempts to impose a narrow interpretation based on the specification, such interpretation is still obvious over the prior art since the combined teaching of the references already encompasses such interpretation (e.g. see the modification discussed on pages 21-22 of the Final Action).  
(d)	Appellant further argues (pages 41-48 of the appeal brief, emphasis added), 
As noted above, the Examiner also admits that "DeGross does not explicitly describe that the processed textual document is generated by processing the set of words . . . 
DeGross is explicitly directed to a pop-up dictionary that allows a user to lookup a definition of a word ( or a synonym or a pronunciation or an image) . . . However, to process a set of words (i.e., a plurality of words) is inconsistent with the principle of operation  of DeGross and would defeat the stated purpose of DeGross. In DeGross, a single word is selected- not a plurality of words . . . 
The purpose of DeGross is to provide "definitions and meanings of difficult words." If, somehow, multiple words could be selected and processed, this would entail the presentation of multiple windows (e.g., with multiple different definitions). If these words have similar, but different meaning, how could a user tell one from the other? Such an would make it more difficult for a user to ascertain the definition and meanings of difficult words. Moreover, if a great many words were processed, the number of pop-up windows 42 being presented could overwhelm the screen . . .
In recognition of the problems of "triggering pop-ups everywhere it goes" when multiple words are being processed, DeGross describes that the solution would be to limit the application of the pop-up edictionary . . . However, the solution to this problem (i.e., only processing a single word at a time) is inconsistent with the Examiner's proposed combination, which would entail the presentation of multiple "pop-ups everywhere." Thus, DeGross teaches away from the Combination . . .
Referring to paragraph [0004], DeGross states that the "the word 'word' is taken to mean both single words and phrases . . . 
In Kanevsky . . . "the Text Simplification Module 460 is used to simplify the text in a web page . . . This simplification function of Kanevsky does not perform the teaching function provided by DeGross (i.e., help a reader understand the meaning of difficult words). Moreover, modifying DeGross in the manner suggested by the Examiner's cited passages from Kanevsky would negate this functionality desired by DeGross since what is being presented has been simplified and there would be no need for DeGross's "pop-up edictionaries . . .
Examiner's Response - Eleventh Office Action
. . . The Examiner asserts that "the modification incorporates additional options to the system . . . such additional options are used to further process the textual document . . . If this is how the Examiner believes one skilled in the art would have been motivated to modify DeGross in view of Kanevsky, then the claimed invention would not result . . . adding these options to the menu does not require that the set of words be processed . .  DeGross could still process a single word (or phrase) and upgrade the menu to include the additional option of 'simplify' . . . 
The Examiner's assertion that "the modification does not add additional windows; rather, it adds additional options to the menu" (emphasis in original) again confirms that the Examiner's proposed combination would not lead to the claimed invention . . .
. . . If a user selects the proposed "simplify" option, then what would be presented would be simplified text. However, simplified text oftentimes is lacking the nuance/meaning of more difficult text . . .  By removing content and changing the vocabulary, the user does not necessarily attain a better understanding of the difficult word (or phrase) . . . 
Moreover, to the extent that it would have been obvious to combine DeGross and
Kanevsky, in the manner suggested by the Examiner, the proposed combination would still not result . . .

The Office respectfully disagrees with Appellant’s arguments at least for the following reasons:
Firstly, while misconstruing the modification applied to DeGross, Appellant asserts that processing a set of words “is inconsistent with the principle of operation of DeGross and would defeat the stated purpose of DeGross” (emphasis added). However, the modification does not defeat any of the purposes of DeGross since none of the functions of DeGross is disrupted. For instance, the modified system of DeGross still provides the pop-up edictionary that allows the user to access definitions or synonyms related to a word within the textual document. In contrast, the modification enhances DeGross since it provides some added features that are beneficial to the user. For instance, the newly added “simplify” option, which is the Text Simplification Module incorporated from Kanevsky, allows the user to simplify the textual document. Particularly, once the user has selected this “simplify” option from the menu , the system simplifies the textual document by replacing each difficult word with its corresponding simple form, so that the user would be able to easily understand the subject matter described in the document. 
Moreover, when executing the “simplify” option above, the user is not required to select each difficult word one at a time. Instead, per the modification applied to DeGross, the system simplifies each difficult word once the user has selected the “simplify” option from the menu. However, given Appellant’s arguments, Appellant appears to misconstrue the modification discussed in the office-action. Particularly, Appellant is introducing a new modification that contradicts the one discussed in the office-action. For instance, Appellant asserts, “[i]f somehow, multiple words could be selected and processed, this would entail the presentation of multiple windows (e.g., with multiple different definitions) . . . if a great many words were processed, the number of pop-up windows 42 being presented could overwhelm the screen . . .” (emphasis added). 
However, the modification does not involve generating multiple pop-up windows. In contrast, it merely involves replacing the difficult words within the textual document (i.e. DeGross does not teach away from the combined teaching. .  
Appellant also appears to rely on a subjective assertion to disregard the teaching of DeGross. For instance, while referring to the expression “the word ‘word’ is taken to mean both single words and phrases” ([0004]), Appellant asserts that “DeGross excludes from that definition the notion that ‘word’ can refer to multiple words or multiple phrases” (emphasis added). However, Appellant is once again misconstruing the teaching of DeGross. Particularly, unlike Appellant’s assertion, the term “word” ([0004]) does not exclude multiple words or phrases. In contrast, it encompasses multiple words since DeGross is already indicating that term “‘word’ is taken to mean both single words and phrases” (emphasis added). The above demonstrates that Appellant is indeed misconstruing the teaching of DeGross.
 In addition, despite referring to some of the sections of DeGross ([0101], [0137]),  Appellant does not appear to appreciate the added advantage that the modified system provides to the user. For instance, Appellant asserts, “[a]s stated in paragraph [0137], ‘[i]f the reader is in the dark about the meaning of something that is being read, this invention will help matters by providing these pop-up edictionaries.’ This is a very different concept than that proposed by Kanevsky” (emphasis added). 
However, quite contrary to Appellant’s assertion, both references are directed to a similar concept; such as helping the user to understand the textual document that the user is reading. For instance, (i) DeGross helps the user to understand the textual document by providing definitions related to the difficult words in the document, and (ii) Kanevsky helps the user to understand the textual document by simplifying the textual document, such as replacing the difficult words with their corresponding simple versions. Thus, it is quite evident, at least to a person skilled in the art, that Kanevsky does supplement DeGross by providing added functionality that enhances DeGross. The above once again demonstrates that Appellant fails to properly construe the modification applied to DeGross.  
Furthermore, while referring to Kanevsky, Appellant also asserts that “Kanevsky removes the difficult word altogether and replaces it with something simpler. This simplification function of Kanevsky does not perform the teaching function provided by DeGross (i.e., help a reader understand the meaning of difficult words). Moreover, modifying DeGross in the manner suggested by the Examiner's cited passages from Kanevsky would negate this functionality desired by DeGross” (emphasis added).
However, unlike the above assertion, the modification does not negate the original functions that DeGross is providing. For instance, the user is still able to access definitions related to the difficult words via the pop-up window; and thereby, the user is able to understand the meanings of the difficult words. However, the modified system provides the user with an additional option(s), such as the “simplify” option, which the user selects when he/she wants to generate a simplified version of the textual document (i.e. the system simplifies the textual document by replacing the difficult words with their corresponding simple versions). Accordingly, the modification does not negate the intended purpose of DeGross; rather, it enhances DeGross by providing added functionalities. Consequently, Appellant’s arguments are again not persuasive.  
Secondly, while referring to the explanation presented regarding the modification (page 40-41 of the Final Action), Appellant asserts that “the claimed invention would not result”; however, Appellant fails to provide any rationale to support the above assertion. Instead, while noting the additional menu options (e.g. the “simplify” option), Appellant concludes that “adding these options to the menu does not require that the set of words be processed” (emphasis added). Again, no rationale is presented to substantiate the above conclusion. 
Nevertheless, the additional menu functions (e.g. the “simplify” option) introduce additional operations to the original system. For instance, the “simplify” option is incorporated based on the “Text Simplification Module” described in Kanevsky. Particularly, per the teaching of Kanevsky, all the difficult words are replaced at once; and thereby the system generates a “processed textual document”. For instance, Kanevsky teaches ([0075] and [0076], emphasis added), 
“[0075]  Text Simplification Module 460 is made up of many submodules . . . The Grammar/Syntax Parser 461 and Semantic Parser 463 in FIG. 10 both receive the input text to be simplified. The Grammar/Syntax Parser 461 defines the grammatical and syntactical structure of sentences in the input text; this information is then sent to the Grammar/Syntax Simplifier 462, which simplifies the parsed material . . .”
Some words are replaced with simpler synonyms. Rare, technical, or specialized words are replaced with more simple forms . . . ”
The excerpts above demonstrate that the replacement of the difficult words is done at once. Accordingly, the modification also involves this type of operation (i.e. an operation gleaned from Kanevsky). Particularly, when the user selects the “simplify” option, the modified system simplifies the textual document at once by replacing each difficult word with its corresponding simple form. This is evident since the modification is done based on the teaching gleaned from Kanevsky. Consequently, Appellant’s arguments are not consistent with the discussion presented in the office-action. For instance, Appellant asserts that “DeGross could still process a single word (or phrase) and upgrade the menu to include the additional option of 'simplify.' ” (emphasis added). However, Appellant fails to appreciate the operations that the modified system is performing. Moreover, DeGross already processes a single word. For instance, when the user attempts to view the definition of a difficult word—such as the word “independent”—in the document, DeGross processes the selected word and generates definitions related to that document via the pop-up window (e.g. see FIG 2, labels ‘36’, ‘42’). Thus, Appellant appears to concede that DeGross does process a word within the textual document to generate a “processed textual document”. Nevertheless, when the user selects the “simplify” option (the feature added to DeGross), the system generates a simplified version of the document (“processed textual document) at once by replacing each difficult word with its corresponding simple form. This is because the “simplify” option works in in the same way as the “Text Simplification Module”. It is again see above the sections cited from Kanevsky). However, Appellant is misconstruing the modification applied to DeGross.  
It is also worth to note that the same type of modification is presented both in the non-Final Action and the Final Action (e.g. see page 14 of the Non-Final Action mailed on 01/01/2021; and pages 21-22 of the current Final Action). However, despite the above fact, Appellant appears to assume that the modification discussed in the current office-action is a new one (see Appellant’s remark, “the examiner’s newly-presented proposed combination” (see pages 45 and 46 of the current argument). This indicates that Appellant fails to properly construe the modification even from the beginning.  
In addition, while mischaracterizing the explanation presented in the Final Action (page 42-43 of the Final Action), Appellant asserts “the Examiner's proposed  combination would not lead to the claimed invention. The provision of ‘additional  options to the  menu’ does not require that the set of words be processed, which is the admitted deficiency of DeGross” (emphasis added). However, once again Appellant fails to provide any rationale to support the above assertion. 
In contrast, the Office has already explained that the modified system incorporates additional menu options, such the “simplify” option; and wherein this “simplify” option allows the user to simplify the textual document. Particularly, when the user selects this “simplify” option from the menu, the system simplifies the textual document by replacing each difficult word with its corresponding simple form (see the discussion above). Accordingly, it is abundantly clear (at least to a person skilled in the art) that such 
does require the set of words to be processed (e.g. replacing the difficult words, which are the set of words, with their corresponding simple form). Consequently, Appellant’s arguments are again not persuasive since the arguments are inconsistent with the facts described in the office-action. 
Appellant also appears to repeat the same misconception regarding the modified system. For instance, Appellant asserts that “[i]f a user selects the proposed ‘simplify’ option, then what would be presented would be simplified text. However, simplified text oftentimes is lacking the nuance/meaning of more difficult text” (emphasis added). 
However, Appellant once again appears to confuse the two different options, namely, (i) the “definitions” option and (ii) the “simplify” option. Note that, if the user wants to learn the definition of the difficult word, then the user selects the “definitions” option as opposed to the “simplify” option. However, once the user has learned the meaning of the difficult word, he/she may select the “simplify” option to simplify the textual document. Accordingly, unlike Appellant’s assumption, the modification does not negate the original purpose of DeGross. 
Appellant is also making contradictory assertions. For instance, Appellant asserts that “Kanevsky presents a simplified document, easier for a reader to understand, without necessarily giving the reader a better understanding of the original document” (emphasis added). However, common sense dictates that simplification of the original document helps the user to better understand the subject matter described in the original document. However, Appellant’s appears to disregard even such common sense scenario. Nevertheless, the above argument does not negate the combined teaching of the references since the argument is directed to a subjective speculation. 
to the extent that it would have been obvious to combine DeGross and Kanevsky, in the manner suggested by the Examiner, the proposed combination would still not result . . . the Examiner's proposed modification (i.e., adding the ‘simply’ text option) to the pop-up edictionary of DeGross does not address the admitted deficiency of DeGross” (emphasis added). However, once again there is no rationale to substantiate the above assertion. In contrast, the discussion presented above already demonstrates that the modified system addresses the deficiency noted regarding DeGross. Particularly, the modified system provides additional functionality, such as the “simplify” option, that allows the system simplify the textual document by replacing the difficult words with their respective simple forms (see discussion above in this regard). Consequently, Appellant’s arguments are again not persuasive.  
 	For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,
Bruk Gebremichael
/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715          
                                                                                                                                                                                              



/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715     
  
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceedings, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.